Appellant, pro se, moves in both appeals for leave to proceed in forma pauperis. Upon due consideration, it is hereby ORDERED that the motions are DENIED and the appeals are DISMISSED because they “lack[] an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989); see also 28 U.S.C. § 1915(e).
. Appellant has filed a number of frivolous matters in addition to these two appeals. See 2d Cir. 15-3389, 16-2763, 16-2764, 16-2768, 16-2801, 16-2802, 16-2803, 16-2856, 16-2859, and 16-2861. Accordingly, Appellant is hereby warned that the continued filing of duplicative, vexatious, or clearly meritless appeals, motions, or other papers, will result in the imposition of a “leave-to-file” sanction, which may require Appellant to obtain permission from this Court prior to filing any further submissions in this Court. See In re Martin-Trigona, 9 F.3d 226, 229 (2d Cir. 1993); Sassower v. Sansverie, 885 F.2d 9, 11 (2d Cir. 1989).